Case 1:20-mc-00004-SPW-TJC Document 2 Filed 04/20/20 Page 1 of 3

Serres, Ellen

From: cmecfautosender@flsd.uscourts.gov

Sent: Thursday, April 9, 2020 10:10 AM

To: flsd_cmecf_notice@fisd.uscourts.gov

Subject: Activity in Case 0:17-cv-60907-FAM Federal Trade Commission et al v. Marcus et al

Order on Motion for Miscellaneous Relief

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
US. District Court
Southern District of Florida
Notice of Electronic Filing

The following transaction was entered on 4/9/2020 at 10:10 AM EDT and filed on 4/9/2020

Case Name: Federal Trade Commission et al v. Marcus et al
Case Number: 0:17-cv-60907-FAM
Filer:

WARNING: CASE CLOSED on 03/26/2018
Document Number: 490(No document attached)

Docket Text:

PAPERLESS ORDER granting nunc pro tunc [485] Receiver's Second Motion to Extend
Receivership and for Order of Reappointment. The Receiver is reappointed and the deadline
for the Receiver to complete his administration of the Receivership is extended through, and
no later than, September 30, 2020. Signed by Judge Federico A. Moreno on 4/9/2020. (km02)
0:17-cv-60907-FAM Notice has been electronically mailed to:

Adam Jason Steinberg adam@adamsteinberglaw.com, judi@adamsteinberglaw.com,
robyn@adamsteinberglaw.com, vanessa@adamsteinberglaw.com

Amanda Elizabeth Finley afinley@sequorlaw.com, ngonzalez@sequorlaw.com
Angeleque P. Linville alinville@ftc.gov

Barry Seth Turner _ barry.turner@dunnlawpa.com, mzucker@dunnlawpa.com, rbasnueva@dunnlawpa.com
Case 1:20-mc-00004-SPW-TJC Document 2 Filed 04/20/20 Page 2 of 3

Diana M. Joskowiez JoskowiczD@ballardspahr.com

Gregory Matthew Garno ggarno@gjb-law.com, chopkins@gjb-law.com, gjbecf@ecf.courtdrive.com,
gjbecf@gjb-law.com, vlambdin@gjb-law.com

Irina Rebeca Sadovnic _isadovnic@gjb-law.com, hgray@gjb-law.com

Jonathan Perlman jperlman@gjb-law.com, cmonzon@gjb-law.com, eserres@gjb-law.com,
gjbecf@ecf.courtdrive.com

Mariaelena Gayo-Guitian mguitian@gjb-law.com, chopkins@gjb-law.com, gjbecf@ecf.courtdrive.com,
vlambdin@gjb-law.com

Mark S. Kokanovich KokanovichM@ballardspahr.com

Maurice Belmont VerStandig mac@mbvesq.com, molly@mbvesq.com

Melanie J. Vartabedian VartabedianM@ballardspahr.com

Michael Bild mbild@gjb-law.com, cmonzon@gjb-law.com, |piotrowski@gjb-law.com

Michael A Friedman mfriedman@gjb-law.com, btraina@gjb-law.com, cmonzon@gjb-law.com,
gjbecf@ecf.courtdrive.com, jsardina@gjb-law.com, mrodriguez-salva@gjb-law.com

Nicholas Steven Agnello nagnello@burr.com, flservice@burr.com, rzamora@burr.com
Peter D. Hardy HardyP@ballardspahr.com

Peter W. Homer phomer@homerbonner.com, jgarcia@homerbonner.com

Ronnie Adili ronnie.adili@myfloridalegal.com

Ryann H. Flack — ryann.flack@myfloridalegal.com, laura.gomez@myfloridalegal.com
Terence M. Grugan Grugant@ballardspahr.com

Valerie M. Verduce vverduce@ftc.gov

0:17-cv-60907-FAM Notice has not been delivered electronically to those listed below and will be
provided by other means. For further assistance, please contact our Help Desk at 1-888-318-2260.:

110 Glouchester ST, LLC
300 Royal Plaza Drive
Fort Lauderdale, FL 33301

Cockburn & Associate LLC

c/o Seth E. Ellis, Registered Agent
4755 Technology Way #205

Boca Raton, FL 33431

HP Media, Inc.
Case 1:20-mc-00004-SPW-TJC Document 2 Filed 04/20/20 Page 3 of 3

c/o Seth E. Ellis, Registered Agent
4755 Technology Way, #205
Boca Raton, FL 33431

Omni Management Partners LLC
c/o Seth E. Ellis, Registered Agent
4755 Technology Way, #205

Boca Raton, FL 33431

White Light Media LLC

c/o Incorporation Service, Inc.
3773 Howard Hughes Pkwy
Suite 5008

Las Vegas, NV 89169-6014

Craig Davis Smith
7399 Brunswick Circle
Boynton Beach, FL 33472

James Marcus
6665 Green Valley Circle, Unit 222
Culver City, CA 90230

Teresa Duda
110 Glouchester St.
Boca Raton, FL 33487

Yisbet Segrea
5020 Canal Drive
Lake Worth, FL 33463
